IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2148 Disciplinary Docket No. 3
                                           :
ALLEN D. BRUFSKY                           :   Board File No. C1-15-185
                                           :
                                           :   (Supreme Court of Florida,
                                           :   Case Nos. SC11-1528 and SC11-2139)
                                           :
                                           :   Attorney Registration No. 79969
                                           :   (Out of State)



                                       ORDER


PER CURIAM:


              AND NOW, this 15th day of May, 2015, Allen D. Brufsky having been

disbarred from the practice of law in the State of Florida by the Order of the Supreme

Court of Florida filed August 7, 2013; the said Allen D. Brufsky having been directed on

March 26, 2015, to inform this Court of any claim he has that the imposition of the

identical or comparable discipline in this Commonwealth would be unwarranted and the

reasons therefor; and no response having been filed, it is

              ORDERED that Allen D. Brufsky is disbarred from the practice of law in

this Commonwealth and he shall comply with all the provisions of Pa.R.D.E. 217.